DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Amendment date 05/19/2021.
Claims 1, 3, 6, 8, 10, 13, 15 and 17 are presented for examination. 
Response to Arguments
Applicant's arguments with respect to claims 1, 3, 6, 8, 10, 13, 15 and 17 have been considered but are moot in view of the new ground(s) of rejection. 
Examiner’s Note
The Examiner further reviewed the claims and the Applicant’s Specification in order to determine ways to place this case in better condition for allowance. The Examiner would like to bring three things to the Applicant's attention. First, all the independent claims need further recites reduce signaling overhead by configuring and updating a paging area based on a UE (see: specification ¶[0006]). Second, further include a RRC connection release message including paging area related information (see Specification: ¶[0009-0010]). Third, further include the application of selective ciphering and how the high data transmission rate is decoded can be reduced and system load can be reduce (see specification: ¶[0015].  The Examiner is open to additional features or concepts and working with the Applicants to determine way to help place this case in better condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 8, 10, 13, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2019/0342148 A1) in view Lee et al. (US 2018/0035485 A1).
Regarding claim 1, Hong teaches a method performed by a terminal in a wireless communication system, the method comprising: 
receiving, from a long term evolution (LTE) base station involved in dual connectivity of the terminal (dual connectivity operation between LTE and NR see Hong: ¶[0226]; ¶[0050]; Fig.4-6 elements 110 and 120), a first message via a first signaling radio bearer (SRB) between the terminal and the LTE base, the first message including configuration information associated with a second SRB (UE 100 receiving from MeNB110 an RRCconnectionReconfigration message include new radio resource configuration of SCG (where SeNB120 provides the area radio resource of SCG) and 
establishing the second SRB based on the configuration information associated with the second SRB, the second SRB being between the terminal and a new radio (NR) base station involved in the dual connectivity of the terminal (UE establishing the second connection with SeNB 120 at step S105 and perform dual connectivity with UE 100 and MeNB 110 and SeNB 120 and splitSRB (SRB1/SRB2) “The UE performs synchronization towards the PSCell of the SeNB 120 at step S105. The UE transmits the RRCConnecnonReconfiguranonComplete message and performs the Random Access procedure” see Hong: Fig.1 step S103-S105; ¶[0059]; ¶[0055]; ¶[0124-0126]);
transmitting, to the LTE base station, a second message as a response to the first message via the first SRB (UE transmit RRC connection Reconfiguration complete message (S103) to MeNB 110 as response to RRC connection reconfiguration (S102) see Fig.1l ¶[0055-0059]); 
identifying whether a radio resource control (RRC) reconfiguration message is received from the LTE base station via the first SRB or from the NR base station via the second SRB, the RRC reconfiguration message including configuration information associated with a physical layer associated with the NR base station (If the UE receives the NR RRC message (e.g., RRC connection reconfiguration message) through the NR-SRB1 include control functions and NR measurement  see Hong: Fig.4; ¶[0131-0132]).
Hong does not explicitly teaches transmitting, to the NR base station, an RRC reconfiguration complete message via the second SRB as a response to the RRC 
However, Lee teaches the transmitting, to the NR base station, an RRC reconfiguration complete message via the second SRB as a response to the RRC reconfiguration message in case that the RRC reconfiguration message is received from the NR base station via the second SRB (transmitting to the T-eNB a RRC connection Reconfiguration complete message at Step 6 (See Lee: Fig.12g) in response to random access message procedure step 5; see Fig.12g; ¶0132]) in order to enhance communication for deactivating Scells during SCG change procedure (see Lee: ¶[0002]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Hong to include (or to use, etc.) the transmitting, to the NR base station, an RRC reconfiguration complete message via the second SRB as a response to the RRC reconfiguration message in case that the RRC reconfiguration message is received from the NR base station via the second SRB as taught by Lee in order to enhance communication for deactivating Scells during SCG change procedure see Lee: ¶[0002]).
Regarding claim 3, the modified Hong taught the method of claim 1 as set forth hereinabove. Rune further teaches wherein the RRC reconfiguration message further includes information associated with measurement of the NR base station (NR message including the NR measurement see Hong: ¶[0131]).
Regarding claim 6, Hong teaches a method performed by a new radio (NR) base station in a wireless communication system, the method comprising: 

generating configuration information associated with a first signaling radio bearer (SRB) (the NR RRC entity of the NR BS (or the UE) generates an NR RRC message. The NR RRC message may be duplicated. The NR RRC entity transmits the generated NR RRC message via NR-splitSRB1 in order to transfer the same to the radio link between the NR BS and the UE and the radio link between the LTE BS and the UE see Hong: ¶[0131]);
transmitting, to the LTE base station, a second message as a response to the first message, the second message including the configuration information associated with the first SRB (UE transmit RRC connection Reconfiguration complete message (S103) to MeNB 110 as response to RRC connection reconfiguration (S102) see Fig.1l ¶[0055-0059]);
establishing the first SRB between the NR base station and the terminal (establishing the NR radio between the NR node 450 and UE 410 see Hong: Fig.4); 
transmitting, to the terminal, a radio resource control (RRC) reconfiguration message via the first SRB, the RRC reconfiguration message including configuration information associated with a physical layer with the NR base station (If the UE receives 
Hong does not explicitly teaches receiving, from the terminal, an RRC reconfiguration complete message via the first SRB as a response to the RRC reconfiguration message.
However, Lee teaches the receiving, from the terminal, an RRC reconfiguration complete message via the first SRB as a response to the RRC reconfiguration message (T-eNB receiving from UE a RRC connection Reconfiguration complete message at Step 6 (See Lee: Fig.12g) in response to random access message procedure step 5; see Fig.12g; ¶0132]) in order to enhance communication for deactivating Scells during SCG change procedure (see Lee: ¶[0002]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Hong to include (or to use, etc.) the receiving, from the terminal, an RRC reconfiguration complete message via the first SRB as a response to the RRC reconfiguration message as taught by Lee in order to enhance communication for deactivating Scells during SCG change procedure see Lee: ¶[0002]).
Regarding claim 8, claim 8 is rejected for the same reason as claim 1 as set forth hereinabove. Claim 8 recites a terminal (UE 410 see Hong: Fig.4) in a wireless communication system that perform same functionalities as claim 1 as described hereinabove.
Regarding claim 10, claim 10 is rejected for the same reason as claim 3 as set forth hereinabove.
Regarding claim 13, claim 13 is rejected for the same reason as claim 6 as set forth hereinabove. Claim 13 recites a NR base station (NR node 450 see Hong: Fig.4) in a wireless communication system that perform same functionalities as claim 6 as described hereinabove.
Regarding claim 15, claim 15 is rejected for the same reason as claim 3 as set forth hereinabove.
Regarding claim 17, claim 17 is rejected for the same reason as claim 3 as set forth hereinabove.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


GUANG W. LI
Primary Examiner
Art Unit 2478


August 6, 2021
/GUANG W LI/Primary Examiner, Art Unit 2478